IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                             Assigned on Briefs March 14, 2001

               DANIEL B. TAYLOR v. DONAL CAMPBELL, ET AL.

                      Appeal from the Circuit Court for Davidson County
                       No. 00-C1844    Hamilton V. Gayden, Jr., Judge



                  No. M2000-02843-COA-R3-CV - Filed December 10, 2001


On July 3, 2000, Appellant filed his civil complaint based upon punishment imposed for a
disciplinary infraction while a prisoner at Turney Center in Only, Tennessee. On July 18, 2000, the
trial judge, sua sponte, dismissed the complaint, and this appeal followed. We affirm the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S. and
PATRICIA J. COTTRELL , J., joined.

Daniel B. Taylor, Only, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Terri Leigh Bernal, Nashville, Tennessee, for the
appellees, Donal Campbell, Commissioner, Tennessee Department of Correction and Jack Morgan,
Warden, Turney Center.

                                             OPINION

       Daniel B. Taylor, an inmate at Turney Center, sued Donal Campbell, as Commissioner of
Corrections of Tennessee, and Jack Warden, as Turney Center Prison Warden, complaining of a
urinalysis drug screen and seizure of funds from his trust account for payment of court costs. No
process was issued or served on Defendants, and the trial judge, sua sponte, on July 18, 2000,
dismissed the complaint and denied the attached application for a temporary restraining order
holding:

              On May 23, 2000, the petitioner tested positive for THC as a result of a
       urinalysis drug screening program. The court is of the opinion that the drug
       screening process is an administrative procedure and does not, retrospectively or
       otherwise, violate Petitioner’s constitutional rights.
               Further, the imposition of the penalty of loss of six (6) months visitation
       rights is rational.

       The complaint fails to allege facts sufficient to state a cause of action, and the trial court
properly dismissed the complaint.

       The complaint, after alleging the status of the parties, relates:

             7.     The Plaintiff, at all times relevant hereto, was and is an inmate of the
       Tennessee Department of Corrections, assigned to the Turner Center in Only,
       Tennessee.

               8.     Prior to June 1, 2000, defendant Campbell, promulgated rules and
       regulations within the Department of Correction, pertaining to a Urinalysis Drug
       Screening Program, and the seizure of funds as a direct and proximate result of the
       same.

               9.     On May 23, 2000, at approximately 8:30 a.m. plaintiff field tested
       positive for THC, and the same was sent to the lab for a confirmation test.

               10.   On June 1, 2000, upon the results of the confirmation test from lab
       being positive for THC, he was charged with drug screen positive disciplinary
       infraction.

               11.     Plaintiff explained to the disciplinary hearing officer that he shouldn’t
       have THC, in his system, because he didn’t use drugs, despite the AEGIS Positive
       description of physical evidence introduced at the disciplinary hearing.

               12.    Disciplinary hearing officer’s finding of fact and specific evidence
       relief upon to support those finding[s] were based upon the field test, and AGES
       LAB confirmation to establish guilt, despite Plaintiff’s statement that the results were
       from legally prescribed medicine or second hand smoke.

               13.    The Plaintiff, at all times relevant herein, have a statutory right to have
       a positive result investigated by the department to determine whether such result
       emanated from the plaintiff’s use of legally prescribed medicine or whether it
       resulted from the use of illegal drugs.

              14.    The allegations contained in numbered paragraphs 1 through 14 are
       incorporated herein by reference.

              15.    The defendants, Donal Campbell, and Jack Morgan, in their individual
       capacities under color of state law, have acted with repeated willful and deliberate


                                                  -2-
       indifference to the serious needs of the Plaintiff by allowing him to be found guilty
       of a positive drug screen based upon the lab results only.

               16.   Without first conducting an investigation to determine whether or not
        the TDOC, positive result emanated from the use of legally prescribed medicine, or
        second hand smoke, rather than intentionally assuming its related to illegal drugs.

              17.       That these defendants should have suspected that the drug test results
       were false.

              18.      These defendants were personally involved in or had direct
       responsibility for the incident that resulted in Plaintiff’s falsely being found guilty
       based upon the use (sic) of illegal drugs, los[s] of visitation for six (6) months,
       $22.50 fine for the lab test, and $4.00 for processing of the disciplinary infraction.

                19.     That these defendants ha[ve] applied an amended drug screen policy
        and statute retro[s]pective manner to the Plaintiff.

                20.     Even though the Plaintiff is exempt from assessment fees for cost,
        these defendants are removing funds from his inmate trust fund account for medical,
        disciplinary infractions, writ of execution/garnishment, and etc.

                21.     As a direct and proximate result of these defendants actions, the
        Plaintiff experienced extreme mental anxiety and suffering.

Thereupon, Plaintiff sought compensatory and punitive damages and a permanent injunction against
his conviction for failing the drug screen.

        These allegations challenge the intrinsic correctness of the disciplinary proceeding held by
the Department of Corrections. Pursuant to a urinalysis drug screening program, he was randomly
tested on May 23, 2000, and the field test was positive for THC. The test was sent to the lab for
confirmation, which, on June 3, 2000, confirmed him as testing positive for THC. He was charged
with the drug screen positive disciplinary infraction. He raised no question of notice of the
proceedings but, rather, complained that the hearing officer’s findings of fact did not establish guilt
because the results were from legally prescribed medicine or second hand smoke. The facts alleged,
taken as true, do not assert that the hearing officer acted illegally, fraudulently, arbitrarily or
exceeded its jurisdiction. Arnold v. Tennessee Bd. of Paroles, 956 S.W.2d 478, 480 (Tenn. 1997).

        In Sandin v. Conner, 515 U.S. 472 (1995), the United States Supreme Court held that there
was no due process protection for in-prison infliction of punishment not imposing atypical and
significant hardship on an inmate in relation to the ordinary incidents of prison life. Imposing of a
$22.50 fine for a lab test, $4.00 for processing of a disciplinary infraction, and loss of visitation for
six months does not rise to the dignity contemplated by the Sandin standard. Rimmer-Bey v. Brown,


                                                  -3-
62 F.3d 789, 790-91 (6th Cir. 1995); Rienholtz v. Campbell, 64 F.Supp.2nd 721, 728-29 (W.D. Tenn.
1999); Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995).

        The Chancellor acted properly in dismissing the complaint, sua sponte, without waiting for
service of process or the inevitable Tennessee Rule of Civil Procedure Rule 12 motion. Huckeby
v. Spangler, 521 S.W.2d 568, 571 (Tenn. 1975); Cockrill v. Everett, 958 S.W.2d 133, 135 (Tenn.
Ct. App. 1997). Appellant further asserts that his inmate trust fund account is exempted from
execution or liability for court costs assessed against him in this cause. This position is without
merit on the basis stated by this Court in David Palmer v. Tennessee Department of Correction, No.
M2000-02351-COA-R3-CV 2001 WL 1386091 (Tenn. Ct. App. Nov. 8, 2001). In that case, this
Court held:
                We have determined that throughout our history the legislature intended that
        costs of litigation are to be the responsibility of the person instituting the litigation
        unless relieved thereof by the judgment of the court. This intent is manifested again
        by the provisions of the 1978 legislation, part of which is the subject exemption
        statute, indicating that the legislation is directed at defendant judgment debtors.
        Placing this determination with the explicit provision in the pauper’s oath statute that
        merely suspends the payment of costs until “taxed by the court,” we reach the
        conclusion that the legislative intent, as expressed by the ordinary meaning of the
        language used, is that a person who is allowed to commence a suit without giving
        security for the costs is not relieved of the obligation to pay the costs by virtue of the
        exemption statute.

Id. at *4.

        The judgment of the trial court is in all respects affirmed, and costs of the appeal are assessed
against the appellant.

        The case is remanded to the trial court for such further proceedings as may be necessary.




                                                        ___________________________________
                                                        WILLIAM B. CAIN, JUDGE




                                                  -4-